Title: James Madison to Princess Victoria, 1 February 1834
From: Madison, James
To: Victoria, Princess


                        
                            
                                
                            
                            
                                
                                    
                                
                                Feby. 1. 1834
                            
                        
                        
                        It being intimated that an autographic specimen from me, as from some others of my Countrymen, would be
                            acceptable for a collection which the Princess Victoria is making; these few lines, with my signature, though written at a
                            very advanced age, and with Rheumatic fingers are offered for the occasion. They will be an expression at least of the
                            respect due to the young Princess, who is understood to be developing, under the wise Counsels of her august Parent the
                            endowments and virtues which give beauty & value to personal character, and are auspicious to the high station to
                            which she is destined
                        
                        
                            
                                James Madison
                            
                        
                    